Case 5:18-cv-00947-EEF-KLH Document 109 Filed 07/23/20 Page 1 of 4 PageID #: 1486



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 MICHAEL CASEY, ET AL.                                CIVIL ACTION NO. 18-947

 VERSUS                                               JUDGE ELIZABETH E. FOOTE

 BH MANAGEMENT SERVICES INC.,                         MAGISTRATE JUDGE HAYES
 ET AL.


                                    MEMORANDUM ORDER

         Now before the Court is a Motion for Summary Judgment filed by third-party Defendant

  Affiliated Associates, Inc. d/b/a Affiliated Roofing Commercial, Inc. (“Affiliated”), pursuant to

  Federal Rule of Civil Procedure 56. [Record Document 70]. In response, Plaintiffs Michael and

  Velma Casey (“Plaintiffs”) and Defendant BH Management Services, Inc. (“BHM”) filed

  oppositions requesting additional time for further discovery, pursuant to Rule 56(d). [Record

  Documents 77 & 79]. Affiliated filed a reply to both oppositions. [Record Document 80]. BHM

  subsequently filed a supplemental opposition containing a motion for further discovery, pursuant

  to Rule 56(d). [Record Document 83]. Plaintiffs and BHM later filed supplemental oppositions after

  conducting further discovery. [Record Documents 92 & 99]. At the Court’s instruction, Plaintiffs

  and BHM filed responses into the record outlining the remaining discovery in this matter. [Record

  Documents 95 & 102].

         Gemini Insurance Co. (“Gemini”), Affiliated’s insurer, filed a motion to join Affiliated’s

  motion for summary judgment. [Record Document 85]. The Court treated the motion to join as a

  separate motion for summary judgment. [Record Document 86]. Plaintiffs and BHM opposed

  Gemini’s motion based on the need for further discovery pursuant to Rule 56(d). [Record

  Documents 87 & 89]. Gemini filed a reply to both oppositions. [Record Documents 96 & 101]. For


                                                  1
Case 5:18-cv-00947-EEF-KLH Document 109 Filed 07/23/20 Page 2 of 4 PageID #: 1487



  the reasons discussed below, BHM’s motion for further discovery pursuant to Rule 56(d) [Record

  Document 83] is hereby DENIED AS MOOT without prejudice to its right to refile. The motions

  for summary judgment [Record Documents 70 & 85] filed by Affiliated and Gemini are hereby

  DENIED without prejudice to their right to refile.

                                        LEGAL STANDARD

         Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” Rule 56(d) provides that:

         If a nonmovant shows by affidavit or declaration that, for specified reasons, it
         cannot present facts essential to justify its opposition, the court may:

                 (1) defer considering the motion or deny it;

                 (2) allow time to obtain affidavits or declarations or to take discovery; or

                 (3) issue any other appropriate order.

  Fed. R. Civ. P. 56(d). Rule 56(d) discovery motions are intended to safeguard nonmovants “from

  summary judgment motions that they cannot adequately oppose” and are therefore “broadly favored

  and should be liberally granted.” Culwell v. City of Fort Worth, 468 F.3d 868, 871 (5th Cir. 2006).

  However, a nonmovant may not “simply rely on vague assertions that additional discovery will

  produce needed, but unspecified, facts.” SEC v. Spence & Green Chem. Co., 612 F.2d 896, 901 (5th

  Cir. 1980). A non-movant must present “specific facts explaining the inability to make a substantive

  response as required by Rule 56(e)” and specifically demonstrate “‘how postponement of a ruling

  on the motion will enable him, by discovery or other means, to rebut the movant’s showing of the

  absence of a genuine issue of fact.’” Id. (quoting Willmar Poultry Co. v. Morton-Norwich Prods.,

  Inc., 520 F.2d 289, 297 (8th Cir. 1975), cert. denied, 424 U.S. 915 (1976)). This is especially true

  where “ample time and opportunities for discovery have already lapsed.” Id.

                                                   2
Case 5:18-cv-00947-EEF-KLH Document 109 Filed 07/23/20 Page 3 of 4 PageID #: 1488



                                               ANALYSIS

         The Court finds that Plaintiffs and BHM are entitled to additional time to conduct discovery

  pursuant to Rule 56(d) because they both provided “specific facts explaining the inability to make

  a substantive response” to the motions for summary judgment and because there is nothing in the

  record to suggest that they were not diligent in pursuing discovery. Spence & Green Chem. Co.,

  612 F.2d at 901; see Record Documents 77, p. 4 & 83-2, pp. 3–5. Although the additional discovery

  requested by BHM and Plaintiffs may already be complete, 1 the Court finds that the summary

  judgment motions filed by Affiliated and Gemini should be refiled. The Court anticipates that

  Plaintiffs and BHM will seek to supplement their oppositions to Affiliated’s motion a second time

  to include the information gained from the recent depositions conducted since their first

  supplemental oppositions were filed. Thus, the arguments and evidence against Affiliated’s motion

  will be spread out over two sets of three separate filings: the original oppositions, the first

  supplemental oppositions, and now the second supplemental oppositions. A second supplemental

  opposition will also entitle Affiliated to file an additional reply, meaning that Affiliated’s arguments

  in response to the oppositions will also be spread out over three documents. Plaintiffs and BHM

  may also seek to supplement their oppositions to Gemini’s motion for summary judgment, which

  would in turn entitle Gemini to file another reply, making the record even more voluminous.

         The Court is concerned that the quality and cohesiveness of the parties’ arguments will be

  negatively impacted by existing in piecemeal filings dispersed throughout various documents

  drafted at several different points in time. Plaintiffs and BHM should have the opportunity to



  1
   The current discovery deadline has been extended from July 13, 2020, to August 3, 2020. Record
  Document 106. In the motion requesting this extension, the parties stated that “the discovery to be
  obtained during the extension will not materially impact the Court’s decision on [the] pending
  motions.” Record Document 103, p. 3. Thus, it appears to the Court that the parties have likely
  completed all discovery relevant to the instant motions filed by Affiliated and Gemini.
                                                     3
Case 5:18-cv-00947-EEF-KLH Document 109 Filed 07/23/20 Page 4 of 4 PageID #: 1489



  compose their oppositions with the benefit of all the facts and discovery to which they were entitled.

  Additionally, the number of documents and their various attachments that have been generated in

  connection with Affiliated’s initial motion has made the summary judgment record unwieldy and

  difficult to navigate. For those reasons, Affiliated’s and Gemini’s motions for summary judgment

  [Record Documents 70 & 85] are hereby DENIED without prejudice to their right to refile. BHM’s

  motion for further discovery pursuant to Rule 56(d) [Record Document 83] is hereby DENIED AS

  MOOT without prejudice to its right to refile.

                                            CONCLUSION

         For the reasons discussed above, BHM’s motion for further discovery pursuant to Rule

  56(d) [Record Document 83] is hereby DENIED AS MOOT without prejudice to its right to refile.

         The motions for summary judgment [Record Documents 70 & 85] filed by Affiliated and

  Gemini are hereby DENIED without prejudice to their right to refile.

          THUS DONE AND SIGNED this 23rd day of July, 2020.




                                               ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE




                                                    4
